DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 02JUL2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b),102(a)(1), rejections previously set forth in the Non-Final Office Action mailed 28APR2021. Applicant's arguments filed 02JUL2021 have been fully considered.
Regarding the angle, HIROKAWA is solving the same problems of pressure loss and the concentration polarization effect as Applicant (HIROKAWA par. [0005]; spec. P1/11-20). HIROKAWA further teaches that the angle of the membrane may be optimized as a results-effective variable (par. [0047]). Fine tuning a known results-effective variable to be in a suitable or desirable range is obvious to one having ordinary skill in the art. Applicant’s claimed range does not appear to be critical as an angle of 90° works also (Spec. TABLE 1). Note that the improvement is also dependent on SPI.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3,5-9 are rejected under 35 U.S.C. 103 as being unpatentable over HIROKAWA (JP 2005-305422) in view of JOHNSON (US 6881336).
Regarding claim 1, HIROKAWA teaches a spiral type separation membrane element (title, Figs.; see translation) including a feed spacer having a three-layer structure, comprising:
a first set (Fig. 6A #15), in which a plurality of strands is positioned in parallel;
a second set (Fig. 6A #17), which crosses the first set forming cross points, and is formed of a plurality of parallel strands; and

wherein the third set is positioned e.g. between the first and second sides (par. [0045]; Figs. 6A-C); and
wherein an angle between the strands of the first set and strands of the second set is e.g. 60° to 120° (par. [0049]).
HIROKAWA teaches that properties such as angle of the membrane may be optimized as a results-effective variable to control the pressure loss and the concentration polarization effect (par. [0047]).
JOHNSON teaches spiral wound element with improved feed space (title, Figs.) including an angle of e.g. 50.7° (C16/L2-3), which anticipates the claimed range of 50-55. JOHNSON teaches an acute angle improves efficiency (C6/L1-6).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the angle of HIROKAWA’s feed spacer with the acute angle of JOHNSON in order to improve efficiency and performance. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A) and (G).
Regarding claim 3, HIROKAWA is silent as to a length between cross points. However, HIROKAWA teaches that the spacing between the weft and warp strands varies the properties of the feed spacer such as the cross-sectional area of the flow path and pressure loss (par. [0026]).
The length between cross points has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed length range because HIROKAWA teaches length is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claim 5, HIROKAWA teaches a diameter of the strands forming each of the first set, the second set, and the third set is 0.1-0.5 mm (100-500 microns; par. [0049]), which overlaps the instantly claimed range of 167-300 μm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 6, HIROKAWA teaches the feed spacer has a thickness of 0.5-1mm (500-1,000 microns), which is so close to the claimed range of 500 μm to 900 μm so as to effectively be anticipated with sufficient specificity. If not anticipated, then the instantly claimed range is overlapping and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 7, HIROKAWA teaches a spiral type separation membrane element (title, Figs.; see translation) including a reverse osmosis filter module (par. 
Regarding claim 8, HIROKAWA teaches the reverse osmosis filter module includes:
a tube including an opening accommodating a permeating liquid in a longitudinal direction (abstract); and
a reverse osmosis membrane, which are extended from the tube in an outside direction and are wound around a circumference of the tube (abstract), and
the spacer is in contact with the reverse osmosis membrane and is wound around the circumference of the tube (abstract).
Regarding claim 9, HIROKAWA teaches the spacer is formed of the first to third sets, and the first and second sets are in contact with the reverse osmosis membrane, and the third set is not in contact with the reverse osmosis membrane (see Figs. 6A-C; abstract).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HIROKAWA (JP 2005-305422) in view of JOHNSON (US 6881336) in view of KIDWELL (US 20130341264).
Regarding claim 2, HIROKAWA is silent as to the number of strands per inch (SPI). However, KIDWELL teaches membrane filtration using low energy feed spacer (title, Figs.), where the feed spacer (Fig. 1 #14,30) has e.g. a SPI of 9 (par. [0030]), which anticipates the claimed range of 5-9. KIDWELL teaches their feed spacer provides relatively high reverse osmosis (RO) filtration throughput while addressing issues such as pressure drop, biofouling, and concentration polarization (par. [0020]).

Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777